Citation Nr: 0313998	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  00-22 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Ft. 
Harrison, Montana (the RO).  

Procedural history

The served on active duty from January 1951 to October 1953 
and from February 1961 to May 1978.  He died in January  
2000.  The appellant is his widow. 

In February 2000, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, claimed as cancer due to exposure to Agent 
Orange in service).  In a May 2000 rating decision, the RO 
denied the claim.  The appellant disagreed with the May 2000 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the appellant's 
substantive appeal (VA Form 9) in October 2000.  


FINDINGS OF FACT

1.  The veteran died in January 2000 at age 68; the 
certificate of death listed the immediate cause as squamous 
cell carcinoma of the esophagus. 

2.  During the veteran's lifetime, service connection was 
established for hypertension, a rectal abscess, tinnitus, 
bilateral pes planus, hemorrhoids, bilateral hearing loss, 
sinusitis, a scar on the left leg and a scar on the head.

3.  The medical evidence does not demonstrate a relationship 
between squamous cell carcinoma of the esophagus and the 
veteran's active service.

4.  The medical evidence does not demonstrate that the 
veteran's service-connected disabilities were a contributory 
cause of the veteran's squamous cell carcinoma of the 
esophagus. 


CONCLUSION OF LAW

A disability which was incurred as a result of the veteran's 
active military service did not cause or substantially or 
materially contribute to the cause of the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1310, 1312 (West 
2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the provisions of 
the VCAA and the implementing regulations are, accordingly, 
applicable.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

The RO denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death by finding 
that the claim was not well grounded.  The VCAA eliminated 
the concept of a well grounded claim, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
(2000) (per curiam), in which the Court held that VA could 
not assist in the development of a claim that was not well 
grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "an appellant need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the May 2000 RO rating decision which is here on appeal, 
the RO denied the appellant's claim on the now-obsolete well 
groundedness standard.  Recognizing this deficiency, in March 
2003, the Board sent the appellant a letter which set out in 
detail the changes brought about by the VCAA, including the 
elimination of the well grounded claim requirement.  The 
appellant was given the opportunity to submit evidence and 
argument in response.  Thus, any procedural defect contained 
in past RO adjudications which applied the now obsolete well 
groundedness standard has been rectified.  The Board finds, 
therefore, that it can consider the substance of the appeal 
without prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the appellant's claim below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the appellant was notified by the May 
2000 rating decision, and by the October 2000 statement of 
the case (SOC) of the pertinent law and regulations and the 
need to submit additional evidence on her claim.  

Moreover, a letter was sent to the appellant in March 2003, 
with a copy to her representative, which specifically 
referenced the VCAA.  Crucially, the appellant was informed 
by the RO by means of the March 2003 letter as to what 
evidence she was required to provide and what evidence VA 
would attempt to obtain on her behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help her get other relevant evidence, 
such as private medical records, employment records, etc., 
but that she was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Even though the letter requested a response within 30 days, 
it also expressly notified the appellant that she had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5107A; 38 C.F.R. 
§ 3.159.   

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The appellant submitted private medical records along with 
her claim in February 2000.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.  The appellant did not respond 
to the March 2003 request for additional evidence.

The appellant and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  The appellant was informed of her right to a 
hearing and was presented several options for presenting 
personal testimony; she indicated that she wanted a hearing 
before the RO.  A local RO hearing was scheduled for November 
2002 and the appellant was notified of the date.  She did not 
appear for the scheduled hearing and she has not since 
requested that it be rescheduled.  The appellant never 
requested a hearing before a Member of the Board.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Service connection - cause of death

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused substantially or materially 
contributed to cause death.  A service-connected disability 
is one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2002).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2002).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2002).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2002); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2002).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2002).


Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116 (West 2002);  38 C.F.R. 
§3.307(a)(6)(iii), 3.313 (2002).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2002); See also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) [which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].  
The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2002).

The Secretary of Veterans Affairs (the Secretary) has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 41-442-449 
(1996).  The Secretary has not determined that there is a 
positive association between herbicide exposure and 
esophageal cancer.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran died of a disability which 
is recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam see 38 
C.F.R. § 3.309(e), but must also determine whether the 
disability which caused his death is the result of active 
service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

Analysis

As noted above, the appellant appears to contend, in 
substance, that the veteran was exposed to Agent Orange while 
serving in Vietnam, and that the ultimate cause of his death, 
squamous cell carcinoma of the esophagus, resulted from his 
exposure to Agent Orange.  

After a careful review of the record, and for the reasons and 
bases expressed below, the Board finds that a preponderance 
of the evidence is against the contention that the veteran's 
fatal squamous cell carcinoma of the esophagus resulted from 
his active military service, or that his service-connected 
disabilities caused or contributed to his death.

In essence, to establish a claim of entitlement to service 
connection for the cause of a veteran's death, three elements 
must be present: (1) proof of death; (2) in-service disease 
or injury; and (3) competent evidence of a medical nexus 
between (1) and (2).  Cf. Hickson, supra. 

That the veteran is dead is undisputed.  With respect to 
element (2), there is no evidence that the veteran's squamous 
cell carcinoma of the esophagus was present during service or 
within the one year presumptive period after service under 
38 U.S.C.A. § 1112(a), and the appellant does not appear to 
so contend.  Evidence reflective of the veteran's esophageal 
cancer is not shown in the medical record for 20 years after 
the veteran left service.  No such findings are reflected in 
a July 1979 VA examination report, conducted just over one 
year after the veteran's retirement.  Moreover, the death 
certificate noted that the approximate onset of the squamous 
cell carcinoma was eight months before the veteran's death, 
or over twenty years after the veteran's retirement from 
service.  Accordingly, the medical evidence does not support 
the proposition that the fatal squamous cell carcinoma of the 
esophagus was present during military service or within the 
one year period after service. 

During the veteran's lifetime, service connection was 
established for hypertension, a rectal abscess, tinnitus, 
bilateral pes planus, hemorrhoids, bilateral hearing loss, 
sinusitis, a scar on the left leg and a scar on the head.  A 
combined 30 percent disability rating was in effect at the 
time of his death.  The appellant does not appear to contend 
that any of these service-connected disabilities, alone or in 
combination, caused or contributed to the veteran's death, 
and there is no medical evidence of record to that effect.

The appellant has specifically contended that the veteran's 
squamous cell carcinoma of the esophagus was caused by his 
exposure to Agent Orange in service.  The veteran served in 
Vietnam and is therefore presumed to have been exposed to 
herbicides.  See 38 U.S.C.A. § 1116.  To that extent, element 
(2) has been satisfied.   

With respect to element (3), nexus, the Board will initially 
discuss whether service connection can be granted based on 
the presumptions pertaining to herbicide exposure found in 
the law and regulations.  These presumptions have been 
explained above.  

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision.  The disorder for which service connection is 
sought must be specified at 38 C.F.R. § 3.309(e) in order to 
enjoy the presumption of service incurrence thereunder.  The 
disabilities specified at 38 C.F.R. § 3.309(e) do not include 
squamous cell carcinoma of the esophagus.  Moreover, as noted 
by the Board above, the Secretary has determined that there 
is no positive association between exposure to herbicides and 
any other condition not listed at 38 C.F.R. § 3.309(e).  
Therefore, the Agent Orange presumption is not applicable in 
this case.  

Even though the regulatory presumption of service connection 
based on the veteran's exposure to herbicides is not 
applicable, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee, 34 F.3d at 1043-1044.  Thus, the 
Board must additionally consider whether the appellant is 
entitled to service connection for squamous cell carcinoma of 
the esophagus under the regular criteria for service 
connection.

There is no competent medical evidence of record showing that 
squamous cell carcinoma of the esophagus has been medically 
attributed to the veteran's service.  The veteran's private 
physician, Dr. K.A.G., stated in February 2000 that the cause 
of the veteran's squamous cell carcinoma of the esophagus was 
not known.  In a June 1999 evaluation, Dr. W.N.M. noted the 
veteran's self-reported history of cigarette smoking and 
"some" drinking, and stated these activities are usually 
combinations with regard to esophageal cancer.  The Board 
observes that the medical records document a long history of 
tobacco and alcohol use on the part of the veteran.  A 
January 1993 private hospitalization report described the 
veteran as "a long-tern smoke and had been a heavy user of 
alcohol recently."  June 1999 report indicated that the 
veteran stated that he had smoke a pack of cigarettes daily 
for 50 years.  In any event, although the precise reason for 
the veteran's esophageal cancer may not have been 
definitively established, no competent medical evidence 
supports the appellant's contention that herbicide exposure 
during service was its cause. 

There is also no clinical or other medical evidence of record 
which demonstrates any relationship between the veteran's 
service-connected disabilities [hypertension, a rectal 
abscess, hemorrhoids, tinnitus, bilateral hearing loss, 
bilateral flatfeet, sinusitis, a scar on the left leg and a 
scar on the head] and his death.  In particular, the death 
certificate was notably silent as to any of the service-
connected disabilities.  

To the extent that the appellant is contending that the 
veteran's service-connected disabilities may have led to his 
death, or that his squamous cell carcinoma is related to an 
incident of service, the Board notes that it is now well-
established that as a lay person without medical training she 
is not competent to comment on medical matters such as the 
cause of the veteran's death or the etiology of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, there is no competent medical opinion evidence in 
the record which indicates that the veteran's squamous cell 
carcinoma of the esophagus was caused by an incident of 
service or that any of his service-connected disabilities 
contributed to his death.  

The Board  additionally observes that while Dr. W.N.M. 
indicated in his June 1999 evaluation that the veteran's 
history of tobacco and alcohol use may have played a role in 
the development of squamous cell carcinoma of the esophagus, 
the ultimate cause of this disorder is not firmly established 
by the evidence.  There is no competent medical evidence that 
purports to link the veteran's death to in-service tobacco or 
alcohol use, and the appellant has not raised this as a 
contention.  In any event, with respect to tobacco use, 
service connection for death may not be predicated on the use 
of tobacco products during service.  See 38 U.S.C.A. § 1103 
(West 2002).  This provision became effective for all claims 
filed after June 9, 1998.  The appellant's claim for VA death 
benefits was filed in February 2000.  With respect to alcohol 
abuse, similar provisions apply.  Section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 
8052, 104 Stat. 1388, 1388-351 prohibits, effective for 
claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol abuse.

The Board has given consideration to the provisions of 38 
C.F.R. § 3.312(c)(3) [Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.].  As discussed above, there is no indication that 
any of the veteran's service-connected disabilities was 
involved in his death.  Moreover, the veteran was not rated 
as 100 percent disabled at the time of his death; his 
combined disability rating was 30 percent.

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The benefit 
sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

